DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US20120034521) in view of Nakamura(US20200083527) further in view of Ebisuzaki (US20180026301).
Regarding Claim 1 & 10, Matsuyama discloses an all solid-state battery comprising: cathode, a solid electrolyte layer, and an anode, in this order (Fig. 4, shows cathode-15, anode-13, electrolyte layer-17, [0073], electrolyte layer is solid, and secondary battery is a polymer or solid electrolyte battery, [0070]), and
At least one of the cathode and the anode is an electrode comprising a current collector, a modifying layer including a polymer and a conductive auxiliary material, and an active material layer in this order (current collector made of resin layer-2 and ion barrier layer-3, [0021], with ion battier layer acting as main current collector and resin layer-2 being modifying layer, Fig. 3 shows positive electrode active material layer-13, resin layer-2 which acts as modifying layer, and ion barrier layer-3 which as current collector in that order, [0047], where resin layer contains polymers-[0045], and resin layer contains conductive additives-[0056]),
Matsuyama does not directly disclose the volume resistivity value of the modifying layer, RA, and does not directly disclose the volume resistivity of the active material layer, RB,  where RB/RA is 8000 or less, and RB is 40 Ω*cm or less.
Matsuyama further discloses wherein the positive electrode active material is selected from a lithium-transition metal composite oxide, such as LiMn.sub.2O.sub.4, LiCoO.sub.2, LiNiO.sub.2, Li(Ni--Co--Mn)O.sub.2 and transition metal thereof that is partially substituted by other elements; a lithium-transition metal phosphate compound; and a lithium-transition metal sulfate compound. According to circumstances, two or more positive electrode active materials may be used in combination. Preferably, a lithium-transition metal composite oxide is used as a positive electrode active material in view of a capacity and an output property ([0079]). Matsuyama further discloses wherein the active materials can further include carbon blacks such as acetylene black or carbon fiber ([0085]) to improve conductivity.
Matsuyama is silent to the volume resistivity of the active material.
Nakamura discloses a positive electrode active material that contains lithium-metal oxides capable of adsorbing and desorbing lithium ions are preferable. The lithium-metal oxide may be a composite oxide containing lithium and at least one element selected from, for example, Co, Mg, Cr, Mn, Ni, Fe, Al and Ti ([0065]). Nakamura further discloses wherein the positive active material includes conductive auxiliaries including carbon blacks, furnace black, ketjen black and carbon fibers ([0069]). Nakamura further discloses wherein the volume resistivity of the positive electrode active material layer is preferably 0.9 to 60.0 Ω*cm ([0073]) and discloses a positive electrode active material made of the materials above with a volume resistivity of 0.95 Ω*cm ([0107]). Nakamura teaches that this configuration allows for ion migration resistance and electronic resistance through the electrode to be lowered, which in turn improved high-current characteristics and high durability of the battery ([0027]).
Matsuyama is silent to a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode, wherein the confining pressure is 0/05 MPa or more and 3 MPa or less.
Therefore, since the components of Matsuyama and Nakamura for the positive electrode are the same, it would be obvious to one of ordinary skill in the art to optimize the positive electrode active material of Matsuyama with the teachings of Nakamura to have a RB, volume resistivity value of the active material, to be between 0.9 Ω*cm to 60.0 Ω*cm which overlaps the claimed range of 40 Ω*cm. This optimized electrode would yield the expected result of improved high-current characteristics and high durability of the battery.
Matsuyama does disclose that the ion barrier layer has a preferred volume resistivity of 0.001 to 1 Ω*cm ([0045]). Matsuyama teaches that a high-volume resistivity can prevent electrical conductivity of the current collector ([0045]). Matsuyama further discloses wherein the resin layer is preferably made from polyethylene (PE: high-density polyethylene (HDPE), low-density polyethylene (LDPE)), polypropylene (PP), polyamide (PA), polymethyl acrylate (PMA), polymethyl methacrylate (PMMA), polyvinyl chloride (PVC), polyvinylidene fluoride (PVdF), ([0050]) which are the same preferred material for the polymer of the instant specification. Matsuyama further discloses wherein the resin layer, which acts as the modifying layer, contains conductive additives that are preferably contains acetylene black, ketjen black, carbon nanofibers ([0056]), which are the same preferred materials for the conductive auxiliary as the instant specification. It is the examiner’s position that because the materials of Matsuyama are the same as the instant the properties of the RA value would be the same as the instant specification. 
Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See /n re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if not, since the material used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same RA value as the instant with the teachings of Matsuyama, and therefore one of ordinary skill in the art would be able to achieve the RB/RA ratio of less than 8000 by using the material for the conductive auxiliary and the polymer disclosed by Matsuyama.
Matsuyama is silent to the use of a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode, where the confining pressure is 0.05 MPa or more and 3 MPa or less.
Ebisuzaki discloses a solid electrolyte battery that comprises a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode (retraining member acts as confining member, where pressure is applied in the laminated direction, which is equal to the thickness direction, of the cathode, electrolyte layer, and anode [0052]). Ebisuzaki further discloses that the preferred range of the confining range is 0.1 MPa or more, and preferably 20 MPa or less. Ebisuzaki teaches that when the restraining pressure is too high, would require an increase in the size of the restraining member which increases production cost.
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Matsuyama to have a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode. It would be further obvious to one of ordinary skill in the art to optimize the confining pressure to be as low as possible to keep production cost low and have a confining pressure optimized to meet the range of 0.05 MPa or more and 3 MPa or less.
	Regarding Claim 2 & 3, Matsuyama in view of Nakamura further in view of Ebisuzaki discloses the limitations as set forth above. 
Matsuyama does disclose that the ion barrier layer has a preferred volume resistivity of 0.001 to 1 Ω*cm ([0045]). Matsuyama teaches that a high-volume resistivity can prevent electrical conductivity of the current collector ([0045]). Matsuyama further discloses wherein the resin layer is preferably made from polyethylene (PE: high-density polyethylene (HDPE), low-density polyethylene (LDPE)), polypropylene (PP), polyamide (PA), polymethyl acrylate (PMA), polymethyl methacrylate (PMMA), polyvinyl chloride (PVC), polyvinylidene fluoride (PVdF), ([0050]) which are the same preferred material for the polymer of the instant specification. Matsuyama further discloses wherein the resin layer, which acts as the modifying layer, contains conductive additives that are preferably contains acetylene black, ketjen black, carbon nanofibers ([0056]), which are the same preferred materials for the conductive auxiliary as the instant specification. It is the examiner’s position that because the materials of Matsuyama are the same as the instant the properties of the RA value would be the same as the instant specification. 
Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See /n re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if not, since the material used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same RA value as the instant with the teachings of Matsuyama, and therefore one of ordinary skill in the art would be able to achieve the RA ratio value of 0.005 Ω*cm to 0.01 by using the material for the conductive auxiliary and the polymer disclosed by Matsuyama.
	Regarding Claim 4, Matsuyama in view of Nakamura further in view of Ebisuzaki. Matsuyama in view of Nakamura discloses a volume resistivity of the active material layer to have a range of 0.90 to 60 Ω*cm (see claim 1 rejection above) which overlaps the instant range of 22 Ω*cm or less.
	Regarding Claim 5, Matsuyama in view of Nakamura further in view of Ebisuzaki.
Matsuyama does not directly disclose the volume resistivity value of the modifying layer, RA, and does not directly disclose the volume resistivity of the active material layer, RB,  where RB/RA is 3800 or more.
Matsuyama further discloses wherein the positive electrode active material is selected from a lithium-transition metal composite oxide, such as LiMn.sub.2O.sub.4, LiCoO.sub.2, LiNiO.sub.2, Li(Ni--Co--Mn)O.sub.2 and transition metal thereof that is partially substituted by other elements; a lithium-transition metal phosphate compound; and a lithium-transition metal sulfate compound. According to circumstances, two or more positive electrode active materials may be used in combination. Preferably, a lithium-transition metal composite oxide is used as a positive electrode active material in view of a capacity and an output property ([0079]). Matsuyama further discloses wherein the active materials can further include carbon blacks such as acetylene black or carbon fiber ([0085]) to improve conductivity.
Nakamura discloses a positive electrode active material that contains lithium-metal oxides capable of adsorbing and desorbing lithium ions are preferable. The lithium-metal oxide may be a composite oxide containing lithium and at least one element selected from, for example, Co, Mg, Cr, Mn, Ni, Fe, Al and Ti ([0065]). Nakamura further discloses wherein the positive active material includes conductive auxiliaries including carbon blacks, furnace black, ketjen black and carbon fibers ([0069]). Nakamura further discloses wherein the volume resistivity of the positive electrode active material layer is preferably 0.9 to 60.0 Ω*cm ([0073]) and discloses a positive electrode active material made of the materials above with a volume resistivity of 0.95 Ω*cm ([0107]). Nakamura teaches that this configuration allows for ion migration resistance and electronic resistance through the electrode to be lowered, which in turn improved high-current characteristics and high durability of the battery ([0027]).
Therefore, since the components of Matsuyama and Nakamura for the positive electrode are the same, it would be obvious to one of ordinary skill in the art to optimize the positive electrode active material of Matsuyama with the teachings of Nakamura to have a RB, volume resistivity value of the active material, to be between 0.9 Ω*cm to 60.0 Ω*cm which overlaps the claimed range of 40 Ω*cm. This optimized electrode would yield the expected result of improved high-current characteristics and high durability of the battery.
Matsuyama does disclose that the ion barrier layer has a preferred volume resistivity of 0.001 to 1 Ω*cm ([0045]). Matsuyama teaches that a high-volume resistivity can prevent electrical conductivity of the current collector ([0045]). Matsuyama further discloses wherein the resin layer is preferably made from polyethylene (PE: high-density polyethylene (HDPE), low-density polyethylene (LDPE)), polypropylene (PP), polyamide (PA), polymethyl acrylate (PMA), polymethyl methacrylate (PMMA), polyvinyl chloride (PVC), polyvinylidene fluoride (PVdF), ([0050]) which are the same preferred material for the polymer of the instant specification. Matsuyama further discloses wherein the resin layer, which acts as the modifying layer, contains conductive additives that are preferably contains acetylene black, ketjen black, carbon nanofibers ([0056]), which are the same preferred materials for the conductive auxiliary as the instant specification. It is the examiner’s position that because the materials of Matsuyama are the same as the instant the properties of the RA value would be the same as the instant specification. 
Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See /n re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if not, since the material used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same RA value as the instant with the teachings of Matsuyama, and therefore one of ordinary skill in the art would be able to achieve the RB/RA ratio of 38000 or more by using the material for the conductive auxiliary and the polymer disclosed by Matsuyama.
	Regarding Claim 6 & 9, Matsuyama in view of Nakamura in view of Ebisuzaki disclose the limitations as set forth above. 
Matsuyama is silent to the spring constant per unit are of the modifying layer being 1 MPA/um or more and 7 MPA/um or less.
Matsuyama does disclose that the ion barrier layer has a preferred volume resistivity of 0.001 to 1 Ω*cm ([0045]). Matsuyama teaches that a high-volume resistivity can prevent electrical conductivity of the current collector ([0045]). Matsuyama further discloses wherein the resin layer is preferably made from polyethylene (PE: high-density polyethylene (HDPE), low-density polyethylene (LDPE)), polypropylene (PP), polyamide (PA), polymethyl acrylate (PMA), polymethyl methacrylate (PMMA), polyvinyl chloride (PVC), polyvinylidene fluoride (PVdF), ([0050]) which are the same preferred material for the polymer of the instant specification. Matsuyama further discloses wherein the resin layer, which acts as the modifying layer, contains conductive additives that are preferably contains acetylene black, ketjen black, carbon nanofibers ([0056]), which are the same preferred materials for the conductive auxiliary as the instant specification. It is the examiner’s position that because the materials of Matsuyama are the same as the instant the properties of the spring constant per unit area of the modifying layer would be the same.
Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See /n re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Even if not, since the materials used for the modifying layer are the same as the instant specifications, it would be obvious to one of ordinary skill to achieve the same spring constant per unit area as the instant with the teachings of Matsuyama, and therefore one of ordinary skill in the art would be able to achieve the spring constant per unit area of 1 MPa/um to 7 MPa/um by using the material for the conductive auxiliary and the polymer disclosed by Matsuyama.
Matsuyama is silent to the use of a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode, where the confining pressure is 0.2 MPa or more and 3 MPa or less.
Ebisuzaki discloses a solid electrolyte battery that comprises a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode (retraining member acts as confining member, where pressure is applied in the laminated direction, which is equal to the thickness direction, of the cathode, electrolyte layer, and anode [0052]). Ebisuzaki further discloses that the preferred range of the confining range is 0.1 MPa or more, and preferably 20 MPa or less. Ebisuzaki teaches that when the restraining pressure is too high, would require an increase in the size of the restraining member which increases production cost.
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Matsuyama to have a confining member that applies a confining pressure in the thickness direction of the cathode, the solid electrolyte layer and the anode. It would be further obvious to one of ordinary skill in the art to optimize the confining pressure to be as low as possible to keep production cost low and have a confining pressure optimized to meet the range of 0.2 MPa or more and 3 MPa or less.
Regarding Claim 11, Matsuyama in view of Nakamura further in view of Ebisuzaki discloses the limitations as set forth above. 
Matsuyama further discloses the method of formed the electrode characterized by comprising steps of ([0063]):
A first preparing step of preparing a first member including the current collector and the modifying layer formed on one side of the current collector (ion conductive layer and resin layer formed together through various means-[0064]),
A joining step of joining the modifying layer in the first member and the active material layer in the second member facing to each other (positive electrode active material connected to one surface of the current collector-[0073]). 
Matsuyama is silent to a second preparing step of preparing a second member including a base material and the modifying layer formed on one side of the base material.
Nakamura discloses a second preparing step of preparing a second member including a base material and the active material formed on one side of the base material (second binder acts as base material, active material layer includes active material- [0064]).
Therefore, it would be obvious to modify the method of Matsuyama with the teachings of Nakamura to have second preparing step of preparing a second member including a base material and the active material formed on one side of the base material.
Response to Arguments
Applicant’s amendments, see Remarks & Claims, filed May 13th, 2022, with respect to the rejection(s) of claim(s) 1-11 under 103 over Nakamura in view of Ebisuzaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuyama in view of Nakamura further in view of Ebisuzaki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728